

116 HR 3652 IH: Hemp for Victory Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3652IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Gabbard introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Education and Labor, Small Business, Armed Services, Energy and Commerce, Financial Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the study and promotion of hemp.
	
 1.Short titleThis Act may be cited as the Hemp for Victory Act of 2019. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Hemp defined.
				Sec. 4. Studies and reports by the Secretary of Agriculture.
				Sec. 5. Department of Health and Human Services.
				Sec. 6. Small Business Administration.
				Sec. 7. Department of Defense.
				Sec. 8. Department of Labor.
				Sec. 9. Environmental Protection Agency.
				Sec. 10. Department of Housing and Urban Development.
				Sec. 11. Department of Veterans Affairs research on safety and efficacy of hemp extracts and
			 isolates for veterans with certain medical conditions.
			
 3.Hemp definedIn this Act, the term hemp has the meaning given such term in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o).
		4.Studies and reports by the Secretary of Agriculture
			(a)Competitive land-Grant college or university research and development
 (1)In generalThe Secretary, acting through the Director of the National Institute of Food and Agriculture, shall carry out a grant program under which the Secretary shall make grants to land-grant colleges or universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) to conduct research on establishing hemp as a domestic agricultural commodity.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary, acting through the Director of the National Institute of Food and Agriculture, shall—
 (A)submit a report to Congress that includes— (i)the grants awarded under paragraph (1) in the prior year; and
 (ii)the results of the research conducted pursuant to such grants; and (B)make such report publicly available on the website of the Department.
					(b)Study and report on nutritional benefits of food, drink, and supplements produced from hemp
 (1)StudyThe Secretary, acting through the Administrator of the Food and Nutrition Service, shall conduct a study on the foods, drinks, and supplements produced from hemp-based or hemp-blended products, including—
 (A)the nutritional value of such foods, drinks, and supplements; and (B)the nutritional benefits derived from such foods, drinks, and supplements, including digestible protein, essential fatty acid, and allergen content.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to Congress that includes the results of the study conducted under paragraph (1) and make such report publicly available on the website of the Department.
				(c)Study and report on use of food, drink, and supplements produced from industrial hemp in certain
			 public school meal programs
 (1)StudyThe Secretary, in coordination with the Secretary of Education, shall conduct a study on the foods, drinks, and supplements produced from hemp, including—
 (A)the nutritional value of such foods, drinks, and supplements; and (B)the potential to use such foods, drinks, and supplements as low-cost healthy alternatives to other foods, drinks, and supplements served under the free or reduced price school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the free or reduced price school breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to Congress that includes the results of the study conducted under paragraph (1) and make such report publicly available on the website of the Department.
				(d)Reports on potential use of hemp-Based products
 (1)Initial reportNot later than 1 year after the date of the enactment of this Act, the Secretary, in consultation with the heads of other executive agencies (as defined in section 102 of title 31, United States Code), including the Administrator of the Environmental Protection Agency and the Secretary of Defense, shall—
 (A)determine which items procured by the Federal Government, or items used by contractors or subcontractors at any tier, can be substituted for a hemp-based product; and
 (B)submit to Congress a report containing a list of such items. (2)Cost-benefit analysis report (A)In generalNot later than 180 days after the report under paragraph (1) is submitted to Congress, the Secretary, acting through the appropriate agricultural research agency heads, shall—
 (i)conduct a cost-benefit analysis of substituting a hemp-based product for each item listed in such report; and
 (ii)submit a report to Congress on the result of such cost-benefit analysis. (B)Appropriate agricultural research agency headsIn this paragraph, the term appropriate agricultural research agency heads means the Administrator of the Economic Research Service, the Director of the National Institute of Food and Agriculture, the Administrator of the Agricultural Research Service, and the Administrator of the National Agricultural Statistics Service.
 (3)Update of hemp reportNot later than 180 days after the report under paragraph (2) is submitted to Congress, the Secretary shall, using the information described in subparagraph (A)(ii) of such paragraph, update the report of the Department entitled Industrial Hemp in the United States: Status and Market Potential and dated January, 2000.
 (4)Publication of reportsThe Secretary shall make the reports required under paragraphs (1) through (3) publicly available on the website of the Department.
				(e)Forest Service report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, Secretary, acting through the Chief of the Forest Service, shall—
 (A)conduct a study to determine the potential for hemp to be used for the purposes of soil erosion control and as a windscreen; and
 (B)shall submit a report to Congress that includes the results of the study required under subparagraph (A).
 (2)Publication of reportThe Secretary shall make the report required under paragraph (1)(B) publicly available on the website of the Department.
 (f)Organic guidanceThe Secretary, acting through the Administrator of the Agricultural Research Service and in consultation with the Administrator of the Agricultural Marketing Service, shall provide guidance and information regarding the cultivation of hemp in accordance with the guidelines of the national organic program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) to each State that permits the growth or cultivation of organic hemp under the laws of the State.
 (g)High-Priority researchSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following new paragraph:
				
 (21)HempResearch and extension grants may be made under this section for the purposes of developing and disseminating science-based tools and treatments to combat noxious species (such as insects and weeds) that could impact hemp farms and establishing an areawide integrated pest management program for areas that could be affected by, or areas at risk of, being affected by the noxious species..
 (h)Hemp economic impactNot later than 1 year after the date of the enactment of this Act, the Secretary shall update the study entitled Industrial Hemp in the United States: Status and Market Potential published by the Economic Research Service to include data, information, and analysis with respect to—
 (1)the quantity of hemp imported, its cost, country of origin, and the country from which it is imported;
 (2)the quantity of hemp cultivated in the United States, for what purposes the hemp is cultivated, and where the hemp is distributed and for what purposes; and
 (3)the projected amount of money to be generated from domestic growth and sales of hemp and the impact of such sales on the national economy.
				(i)Agricultural health and safety standards study and report
 (1)StudyThe Secretary, acting through the Administrator of the Agricultural Research Service, in consultation with the Secretary of Health and Human Services, the Director of the Centers for Disease Control and Prevention, and the Commissioner of Food and Drugs, shall—
 (A)conduct a study that examines the use and presence of agricultural chemicals and pathogens in consummable hemp products, including therapeutic, ingestible, and other hemp-based or hemp-blended products and the impact of such use and presence on the health and safety of consumers of such products; and
 (B)in conducting such study, use data generated from the Pesticide Data Program of the Agricultural Marketing Service.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall— (A)submit to Congress a report that includes—
 (i)the results of the study conducted under paragraph (1); and (ii)recommendations, as applicable, to nullify the impacts of pathogens and agricultural chemicals on the products described in subparagraph (A) of such paragraph; and
 (B)make such report publicly available on the website of the Department. (3)DefinitionsIn this subsection:
 (A)Agricultural chemicalThe term agricultural chemical means an insecticide, pesticide, herbicide, fungicide, or other chemical product used in agriculture.
 (B)PathogenThe term pathogen means a mold, mildew, fungus, yeast, virus, or other microorganism that can cause disease or illness.
 (j)Inclusion in census of agricultureSection 2(a) of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g(a)) is amended by adding at the end the following:
				
 (3)Inclusion of hempEffective beginning with the census of agriculture required to be conducted in 2008, the Secretary shall conduct as part of each census of agriculture a census of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o))..
 (k)Biopreferred programSection 9001(4)(A) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101(4)(A)) is amended by inserting hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o)), after chemicals,.
 (l)Cultivation of hemp as a commoditySection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)), as amended by subsection (g), is further amended by adding at the end the following new paragraph:
				
 (22)Cultivation and use of hempResearch and extension grants may be made under this section for the purposes of developing and disseminating research-based information regarding the cultivation and use of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o)) as a commodity, including by issuing production guidance for underserved and rural communities and providing technical assistance with respect to any such grant..
 (m)Market DataThe Secretary acting through the Agricultural Resource Management Survey, and in collaboration with the Economic Research Service and the National Agricultural Statistics Service, shall include hemp production in all publications in which data from such Survey are used and in outreach toolkits issued by such Survey.
 (n)Buffer zonesThe Secretary shall submit to Congress a report on the Secretary’s recommendations on how to best establish buffer zones between hemp and marijuana farms for purposes of preventing cross-pollination between such plants.
 (o)Sun grantsSection 7526(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(c)) is amended— (1)in paragraph (1)(B), by inserting before the period at the end the following: , including with respect to the production of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o)); and
 (2)in paragraph (3)— (A)in subparagraph (A), by inserting before the semicolon at the end the following: , including with respect to the production of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o)); and
 (B)in subparagraph (b), by inserting before the period at the end the following: , including with respect to the production of hemp (as defined in section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o)).
 (p)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)DepartmentThe term Department means the Department of Agriculture. 5.Department of Health and Human Services (a)Health and safety of consumers (1)StudyThe Secretary of Health and Human Services acting through the Director of the National Institute of Allergy and Infectious Diseases (in this subsection referred to as the Secretary) shall conduct a study that examines—
 (A)the presence of pathogens in hemp-based and hemp-blended products; and (B)the impact of that presence on the health and safety of consumers of such products.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)submit to Congress a report on the results of the study conducted under paragraph (1), including recommendations for nullifying any negative impacts of pathogens in hemp-based and hemp-blended products on the health and safety of consumers of the products; and
 (B)make such report publicly available on the website of the Department of Health and Human Services. (3)Pathogen definedIn this subsection, the term pathogen means a mold, mildew, fungus, yeast, virus, or other microorganism that can cause disease or illness.
				(b)Hemp health care commodities
 (1)StudyThe Secretary of Health and Human Services shall identify and conduct a study on commodities purchased by the health care industry for which hemp-based and hemp-blended products may be substituted, including—
 (A)materials and equipment (such as bedding, curtains, uniforms, building materials, body care supplies, and industrial cleaning supplies) used in health care delivery settings (including hospitals, clinics, and health centers); and
 (B)materials and equipment used to create, store, or administer prescription drugs and durable medical equipment.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall—
 (A)submit to the Congress a report on the results of the study conducted under paragraph (1); and (B)make such report publicly available on the website of the Department of Health and Human Services.
					6.Small Business Administration
 (a)StudyThe Administrator of the Small Business Administration shall develop a guidance manual to provide information on programs for persons who seek to start up a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) in the hemp industry. Such guidance manual shall include a specific focus on persons who seek to establish such a small business concern owned and controlled by a Native Hawaiian Organization (as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15))), an Indian tribe (as defined in section 8(a)(13) of such Act (15 U.S.C. 637(a)(13))), or a veteran (as defined in section 3(q)(4) of such Act (15 U.S.C. 632(q)(4))).
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator shall— (1)submit to Congress the manual developed under subsection (a); and
 (2)make such manual publicly available on the website of the Small Business Administration. 7.Department of Defense (a)Procurement of hemp-Based or hemp-Blended productsNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing a list of items procured by the Department of Defense for which a hemp-based or hemp-blended product could be substituted.
 (b)Use of hemp and hemp-Derived productsNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the effect of using hemp and hemp-derived products, including hemp extracts and isolates such as cannabidiol, on military preparedness with respect to the preparedness, physical health, mental health, and safety of members of the Armed Forces.
 (c)Use of hemp extracts and isolates as health supplementsNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the viability of using hemp extracts and isolates such as cannabidiol as an alternative to current health supplements—
 (1)for members of the Armed Forces, including with respect to members deployed in support of a contingency operation, and how such use addresses the preparedness, physical health, mental health, and safety of the members; and
 (2)for members serving on active duty and members not serving on active duty who are diagnosed with post-traumatic stress disorder, chronic pain, depression, anxiety, and other illnesses and injuries.
 (d)Use of hemp for site cleanupNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the use of plants that have hyperaccumulatory and phytoremediation capabilities, such as hemp, to clear contaminants from or related to nuclear sites and heavy metal contamination, including contamination by arsenic, lead, mercury, copper, chromium, and nickel, and other related toxic areas, including for contaminants in soil, water, and air.
 (e)Use of hemp-Based or hemp-Blended foods, drinks, and supplementsNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the viability of using hemp-based and hemp-blended products as foods, drinks, and supplements for Members of the Armed Forces, including with respect to—
 (1)Members deployed in support of a contingency operation; and (2)how such use would address physical and mental health and military preparedness.
 (f)Public availabilityThe Secretary shall make each report required by this section publicly available on an internet website of the Department pursuant to section 122a of title 10, United States Code.
			8.Department of Labor
			(a)Labor Standards
 (1)The Secretary of Labor, acting through the Assistant Secretary of Labor for the Occupational Safety and Health, shall create a report on the application of relevant provisions of Federal law, including the laws listed in paragraph (3), for the purpose of providing information to the Federal Government and to State governments in States where the cultivation of hemp is legal to ensure the health and safety of individuals working in the hemp industry.
 (2)Not later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall submit to Congress and make publicly available on the website of the Occupational Safety and Health Administration the report created under paragraph (1).
 (3)The statutes referred to in paragraph (1) are the following: (A)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).
 (B)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.). (C)The Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (D)Subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).
 (E)The Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.). (b)Fair Wage Standards (1)The Secretary of Labor, acting through the Assistant Secretary of Labor for the Occupational Safety and Health, shall create a report on the application of relevant provisions of Federal law, including the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), for the purpose of providing information to the Federal Government and to State governments in States where the cultivation of hemp is legal to ensure the fair, equitable, and proper treatment of individuals working in the hemp industry for purposes of providing information to the Federal Government and in States where cultivation of hemp is legal.
 (2)Not later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall submit to Congress and make publicly available on the website of the Occupational Safety and Health Administration the report created under paragraph (1).
				9.Environmental Protection Agency
			(a)Ecological footprint and land conservation
 (1)StudyThe Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall conduct a study on the effects of cultivating hemp within agriculture, focusing on the use of hemp—
 (A)to control weeds and invasive flora; (B)to reduce the ecological footprint;
 (C)to detoxify carbon dioxide and related harmful gases; (D)to prevent soil erosion; and
 (E)to provide nutritional effects on agricultural land after cultivation. (2)ReportThe Administrator shall—
 (A)not later than 1 year after the date of enactment of this Act, submit to the Congress a report on the results of the study under paragraph (1); and
 (B)make such report and any successor reports publicly available on the website of the Environmental Protection Agency.
					(b)Water impurity
 (1)StudyThe Administrator shall conduct a study on the use of hemp to clear impurities in water, including wastewater, focusing on such use regarding—
 (A)drinking water contamination; (B)sewage effluent; and
 (C)post-disaster relief (or pre-disaster mitigation) to clear impurities from farm animal waste, such as in the case of a hurricane causing the overflow of farm animal waste.
 (2)ReportThe Administrator shall— (A)not later than 1 year after the date of enactment of this Act, submit to the Congress a report on the results of the study under paragraph (1); and
 (B)make such report and any successor reports publicly available on the website of the Environmental Protection Agency.
					(c)Biodegradability and plastic alternative study
 (1)StudyThe Administrator shall conduct a study, as appropriate identifying and building upon previous studies, on synthetic polymer-based plastic products that can be replaced with hemp-based plastic products, including study of—
 (A)the effects of such replacement on reducing landfill waste and ocean pollution; and (B)the biodegradability of synthetic polymer-based plastic as compared to hemp-based plastic products.
 (2)ReportThe Administrator shall— (A)not later than 1 year after the date of enactment of this Act, submit to the Congress a report on the results of the study under paragraph (1); and
 (B)make such report and any successor reports publicly available on the website of the Environmental Protection Agency.
					10.Department of Housing and Urban Development
			(a)Study
 (1)In generalThe Secretary of the Department of Housing and Urban Development shall study the use of hemp as it relates to affordable and sustainable housing.
 (2)HempcreteSuch study shall evaluate and make recommendations about the use of hempcrete as insulation, with a focus on combustibility, vapor permeability, thermal regulation, humidity regulation, mold resistance, pest resistance, wind resistance, durability, sustainability, and cost.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of the Department of Housing and Urban Development shall—
 (1)submit to the Congress a report on the results of the study conducted under subsection (a); and (2)make such report publicly available on the website of the Department of Housing and Urban Development.
				11.Department of Veterans Affairs research on safety and efficacy of hemp extracts and isolates for
			 veterans with certain medical conditions
 (a)ResearchThe Secretary of Veterans Affairs, in consultation with the Commissioner of Food and Drugs, shall carry out scientific and medical research into the safety and efficacy of the use of hemp extracts and isolates, including cannabidiol, by veterans diagnosed with post-traumatic stress disorder, chronic pain, depression, anxiety, and other illnesses and injuries determined by the Secretary.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress, and make publicly available on a website of the Department, a report describing the plan of the Secretary to implement the requirement under subsection (a).
			